department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date uil code date taxpayer_identification_number person to contact identification_number contact telephone number certified mail- return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the code our favorable determination_letter to you is hereby revoked and you are no longer exempt under sec_501 a of the code effective january 20xx the revocation of your exempt status was made for the following reason s you are not operating exclusively for any charitable purpose educational purpose or any other exempt_purpose our examination reveals that you are not engaged primarily in activities which accomplish charitable educational or other exempt purposes as required by sec_1 c -1 c your activities including your financial transactions more than insubstantially furthered non-exempt purposes contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file form_1120 u s_corporation income_tax return these returns should be filed with the appropriate service_center for tax years beginning january december 20xx and december 20xx we have secured form_1120 for years ended december 20xx processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c the taxpayer_advocate_service tsa is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely margaret von lienen director eo examinations enclosure publication letter catalog number 34198j cfi department of the treasury ijj internal_revenue_service irs tax_exempt_and_government_entities_division constitution ave nw k suite washington dc date date taxpayer_identification_number form tax_year s ended person to contact number contact numbers phone number fax number manager's name number manager's contact number phone number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a fmal revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a fmal revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate phone number i fax for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx issue whether exclusively for exempt purposes within meaning of sec_501 of the internal_revenue_code code operated known as facts the was incorporated in the state of doing business as of on may 20xx and received a group exemption from federal organization income_tax under sec_501 of the 'code as an organization described in sec_501 c in a determination_letter l e dated july 20xx the organization is covered under group exemption number gen is effective with tax period ending december 20xx the organization will be described as a c and its activities as follows the purpose of the subordinate organization is to educate youth on the negative social psychological moral and physical effects of drug and substance abuse through various programs such as local_advertising on public awareness counseling bulk mailing campaigns and funding other sources and events consistent with the organization's mission receipts will originate from tax deductible charitable donations and various fundraising events including bingo and tip jars expenditures will include costs associated with marketing advertising office expenses postage printing professional fees telephone travel children's activities and various charitable appeals has operated a bingo hall fundraising four days a week with two sponsoring charitable organizations the sponsoring organizations maintain the gaming licenses super bingo annual bingo and annual raffle in 20xx the organization's only source_of_income comes from the operation of bingo_games which totaled dollar_figure two charitable organizations received sponsoring fees grants each night bingo was conducted in the amounts of dollar_figure for the totaling dollar_figure the sponsoring fees were listed on form_990 as grants for the and dollar_figure and dollar_figure and for for conducted bingo with the general_public four days a week with the two sponsoring c organizations the gaming activities in tax_year 20xx the organization's gross_receipts were dollar_figure dollar_figure funds were allocated to the gaming prizes and expenses received percent of its support from and they donated this amounts to less than of donations made to the charitable organizations the remaining is owned by one individual the independent contractors however a valid lease agreement was in place and along with a contract for the gaming activities this individual benefited from the existence of subordinate organization of and this individual was involved in the creation of the only activity that was present in the year of examination was donations made to the two charitable organizations describe in c listed on form_990 and the use of the facility to other organizations to hold fundraising events provided an educational coloring and activity pamphlet for children with the message say no to drugs they also provided copies of letters thanking the organization for assistance and or support that were received from and the form 886-a catalog number 20810w page_1_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx prepared a letter thanking maintenance and other needs such as using the building where bingo is held the for helping in fixing their scoreboard providing field presented a letter thanking the organization for_the_use_of their facility to raise funds for their traveling basketball team based on a review of the documents submitted it appears that some of those documents were created subsequent to the year under examination law sec_501 c of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for among other listed purposes charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private shareholder of individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test in 28_tc_1128 an organization engaged in operating bingo_games its charitable function consisted of contributions to charitable institutions of amounts that were insubstantial less than when compared to gross_receipts from the bingo_games the court held that the organization did not qualify for exemption because it did not operate any charitable institutions and its principal activity was the profitable operation of bingo_games on a commercial basis sec_1_501_c_3_-1 provides that an organization may be exempt as an organization described in sec_501 c if it is organized and operated exclusively for religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals sec_1_501_c_3_-1 ii provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 provide in part that the term educational for sec_501 purposes includes the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 defines the term charitable for schedule c purposes as including relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency form 886-a catalog number 20810w page_2_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization's primarily purpose does not consist of carrying on an unrelated_trade_or_business revrul_61_170 1961_2_cb_112 ruled that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt revrul_70_4 1970_1_cb_126 ruled that sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for educational_purposes sec_1_501_c_3_-1 c of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more of such exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly ex empt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in make a joyful noise vs commissioner tcmemo_1989_4 the court held an organization whose only activity was operating regularly scheduled bingo_games on behalf of other exempt_organizations no longer qualified for exemption under sec_501 of the internal_revenue_code because the exempt_organization that had been conducting bingo_games lost its state permit due to a change in state law the organization began to lease its premises to other organizations and participated in the operation of the bingo_games receiving a portion of the gross_receipts almost all of the organization's gross revenues were generated from bingo operations the organization did not prove that its participation in the bingo_games was an insubstantial part of its activities the organization could not demonstrate that it conducted any charitable activities other than unfulfilled charitable objectives therefore the court upheld the service's revocation government position our examination revealed that a substantial part of your activities was conducting bingo which is not in furtherance of your exempt_purpose therefore as a result of our examination of your form_990 for the period ending december 20xx we have determined that your organization no longer qualifies as an exempt_organization described in sec_501 of the internal_revenue_code since a substantial part of your activities was conducting bingo which is not in furtherance of your exempt_purpose we propose that be removed from the group exemption of parent organization under gen effective january 20xx taxpayer's position form 886-a catalog number 20810w page_3_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items schedule number or exhibit tax identification_number year period ended the for tax years ending december 20xx december 20xx and december 20xx agent sent form_6018 for signature on april 20xx 20xx agrees with the removal from the group exemption and completed form conclusion we determined that does not operate in a manner that exclusively furthers a charitable and or educational purpose the organization does an insubstantial amount of educating and charitable activities the organization provided coloring paper pamphlets for kids in the community in a prior year and has donated small amounts to charitable organizations in the year under examination the total source_of_income comes from bingo which is a substantial part of your activity sec_501 of the internal_revenue_code consequently removed from the parent organization 20xx does not continue to qualify for exemption as an organization described in is being group exemption effective january should this group exemption removal be upheld you are required to file form_1120 for all future periods whether or not you have taxable_income form 886-a catalog number 20810w page __a_ publish no irs gov department of the treasury-internal revenue service
